DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 8/31/2021 and 3/30/2022 are acknowledged and have been fully considered.  Claims 17, 20, 24, 25, and 28-53 are now pending.  Claims 1-16, 18, 19, 21-23, 26, and 27 are canceled; claims 41-43 are amended; no claims are withdrawn; claims 44-53 are new.
Claims 17, 20, 24, 25, and 28-53 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/971,803, 62/972,486, 62/988852, 62/990283, 62/992137, 16/828891, 63/019883, 63/060461, and 63/109214 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically Application Nos. 62/971,803 and 62/972,486 do not teach zinc or ivermectin.  Application No. 62/988852, 62/990283, 62/992137, and 16/828891 teaches zinc, but not ivermectin.  Applicant Nos. 63/019883, 63/060461, and 63/109214 generally disclose ivermectin, an antibiotic and zinc, however the Applications fail to contemplate the combination of all three components in combination.  Thus, the priority date of the instant application is that on which it was filed, 12/9/2020.


Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that claimed therapeutic combination of drugs comprising pharmaceutical formulations of: ivermectin; doxycycline, zinc, vitamin D3 or cholecalciferol, and vitamin C, can properly claim priority to priority document USSN 63/019,883, filed May 4, 2020.  Applicant argues that support can be found at see page 6, lines 11 to 15; page 8, lines 10 to 13; page 15, lines 6 to 7, 14 to 19, 28, and 31 to 32; page 21, lines 24 to 28; page 22, line 7; page 35, lines 15 and 22; page 47, lines 24 to 25.
However, while the individual components of claim 17 may be supported or disclosed at separate, distinct, and disjointed portions of the disclosure of priority document USSN 63/019,883, the individual components are not being individually claimed, but rather the combination of such components are being claimed - therefore, the pertinent issue is whether or not there is guidance directing an artisan to arrive at the claimed combination as an integrated whole.  All of the citations Applicant argues support the disclosure of the individual species, which is not at issue, but nowhere in USSN 63/019,883 is there a disclosure of the instantly claimed combination of components. Thus, the priority date of the instant application is that on which it was filed, 12/9/2020.



Claim Objections
Claims 43 and 44 are objected to because of the following informalities:  100 gm doxycycline.  Appropriate correction is suggested to 100mg doxycycline.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the phrase “of at least about 12 mg ivermectin”.  The phrase "at least about" renders the claim indefinite as the amount required by the claim is unclear.  Neither the claim nor the specification provides a standard for determining the range encompassed by the term "about" or the phrase "at least about" and thus a person of ordinary skill in the art would not be appraised of the metes and bounds of the claimed invention. In order to clarify the claim language, it is suggested that the "at least" be deleted so the claim reads "about 12 mg ivermectin" to set forth a definite amount.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 20, 25, 28, 30, 36-46, 48, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abreu (“Ivermectin & Orthomolecular Medicine Combination Therapy for COVID-19: Successful Clinical Protocols and A Case Study”, of record).
Regarding claim 17, Abreu discloses a therapeutic combination of ivermectin, doxycycline, and zinc (see abstract). Abreu discloses 5,000 IU Vitamin D3 and Vitamin C (see abstract). Abreu discloses that Ivermectin, Doxycycline, and Zinc is termed the “Australian combination” (see page 8).
Regarding claim 20, Abreu discloses 100 mg of doxycycline (see abstract).
Regarding claim 25, Abreu discloses 50mg zinc (see abstract).
Regarding claim 28, Abreu discloses 5,000 IU Vitamin D3 (see abstract).
Regarding claim 30, Abreu discloses 3g of Vitamin C (i.e. 3,000mg or units, see abstract).
Regarding claim 36, Abreu discloses combination treatment with hydroxychloroquine (see page 13).
Regarding claims 37-42, Abreu discloses 18mg of ivermectin and 12mg the following days (see abstract).
Regarding claims 43 and 44, Abreu discloses a therapeutic combination of 12 mg ivermectin, 100 mg doxycycline, zinc, Vitamin D3, and Vitamin C (see abstract).
Regarding claims 45 and 46, Abreu discloses that ivermectin doses have been used at 120mg and 180mg (see page 2).
Regarding claims 48 and 49, Abreu discloses that ivermectin doses have been used at 120mg and 180mg (see page 2) and discloses 100 mg doxycycline and zinc (see abstract).

Claims 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HeartgardPlus (https://heartgard.com/sites/default/files/2021-01/2020_HG_Plus_PI_BI.pdf).
Regarding claims 45 and 46, HeartguardPlus discloses orally administered chewables of ivermectin and pyrantel (see page 1).  HeartguardPlus discloses that the tablets come in 68mcg ivermectin, 136mcg ivermectin, and 272mcg ivermectin, with the dosage selected based on the weight of the dog to be treated (see page 1).

Claims 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RxWiki (“Stromectol”).
Regarding claims 45-47, RxWiki discloses that ivermecin can be either a tablet or lotion.  RxWiki discloses that the dose is dependent on a variet of factors, including the condition being treated, other medical conditions, other medications being taken, response to the medication, weight, eight, age, and gender.  RxWiki discloses that the dose can range from 3mg to 200mg.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 20, 25, 28, 30, and 36-49 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (“Ivermectin & Orthomolecular Medicine Combination Therapy for COVID-19: Successful Clinical Protocols and A Case Study, of record).
The teachings of Abreu have been set forth above.
Abreu does not teach a dosage of about 200mg to about 240mg.
However, regarding claim 47, Abreu teaches that ivermectin doses have been used at 180mg (see page 2).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 180mg to have the same properties as about 200mg as instantly claimed.

Claims 17, 20, 24, 25, 28, 30, 31, 33, 34, and 36-50 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (“Ivermectin & Orthomolecular Medicine Combination Therapy for COVID-19: Successful Clinical Protocols and A Case Study, of record) in view of Formiga et al. (“Ivermectin: an award-winning drug with expected antiviral activity against COVID-19”, of record).
The teachings of Abreu have been set forth above.
Abreu does not teach that the zinc is zinc sulphate, zinc acetate, a zinc glyconate or a zinc picolinate. Abreu does not teach a liquid, tablet, capsule, or injectable formulation.
Formiga et al. teaches ivermectin is an FDA-approved broad-spectrum antiparasitic agent with demonstrated antiviral activity against a number of DNA and RNA viruses, including severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2) (see abstract).  Formiga et al. teaches that ivermectin has been administered with zinc sulfate (see Table 1). Formiga et al. teaches oral doses administered as tablet and capsules, as well as sub-cutaneous injections (i.e. liquid, see Table 1).
Regarding claims 24 and 50, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize zinc sulfate as taught by Formiga et al. in the combination of Abreu.  One would be motivated to do so with a reasonable expectation of success as Formiga et al. teaches the combination of ivermectin with zinc sulfate (see table 1).  It is noted that claim 50 only requires the specific zinc species or a specific amount of generic zinc, and thus the claim is met by rendering obvious the zinc sulfate.
Regarding claims 31, 33, and 34, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the combination of Abreu as a tablet, capsule or sub-cutaneous injections as taught by Formiga et al.  One would be motivated to do so with a reasonable expectation of success as Formiga et al. teaches that all are known forms of compositions for administration.
Claims 17, 20, 25, 28-30, and 36-49 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (“Ivermectin & Orthomolecular Medicine Combination Therapy for COVID-19: Successful Clinical Protocols and A Case Study, of record).
The teachings of Abreu have been set forth above.
Abreu does not teach about 10,000 to about 50,000 units of vitamin D or cholecalciferol.
However, regarding claim 29, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of vitamin D in the therapeutic combination.  One would be motivated to do so with a reasonable expectation of success as the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicant is advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.

Claims 17, 20, 25, 28, 30, 32, and 36-49 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (“Ivermectin & Orthomolecular Medicine Combination Therapy for COVID-19: Successful Clinical Protocols and A Case Study, of record) in view of Surnar (“Orally Administrable Therapeutic Synthetic Nanoparticle for Zika Virus”, of record).
The teachings of Abreu have been set forth above.
Abreu does not teach that the therapeutic combination is formulated as a powder.
Surnar teaches orally administrable nanoformulation of ivermectin, where the composition is a longterm storable formulation of ivermectin-nanoparticle in dry powder state for inclusion in a capsule form (see abstract).  Surnar teaches that ivermectin is unstable in the presence of water (see abstract).
Regarding claim 32, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a powder form of the therapeutic combination of Abreu as taught by Surnar.  One would be motivated to do so with a reasonable expectation of success as Surnar teaches that that ivermectin is unstable in the presence of water, and that a dry powder nanoparticulate can be formulated for inclusion in a capsule form.

Claims 17, 20, 25, 28, 30, 35, and 36-49 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (“Ivermectin & Orthomolecular Medicine Combination Therapy for COVID-19: Successful Clinical Protocols and A Case Study, of record) in view of Héctor et al. (“Safety and efficacy of the combined use of ivermectin, dexamethasone, enoxaparin and aspirin against COVID 19”, of record).
The teachings of Abreu have been set forth above.
Abreu does not teach hydrocotison, cortisol, or dexamethasome.
Héctor et al. teaches ivermectin solution combined with dexamethasone 4-mg injection, as anti-inflammatory drug to treat hyperinflammatory reaction to COVID-infection (see abstract).
Regarding claim 35, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine dexamethasone as taught by Héctor et al. with the therapeutic combination of Abreu.  One would be motivated to do so with a reasonable expectation of success to treat hyperinflammatory reactions as taught by Héctor et al.

Claims 17, 20, 25, 28, 30, 36-49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu (“Ivermectin & Orthomolecular Medicine Combination Therapy for COVID-19: Successful Clinical Protocols and A Case Study, of record) in view of MacDonald’s Pharmacy (“Medication on-the-go with Blister Packs”).
The teachings of Abreu have been set forth above.
Abreu does not teach a blister package, clamshell or tray comprising or having contained in at least a first row and at least a second row, wherein the first row is marked for morning, breakfast or AM administration, and at least the second row is marked for evening, dinnertime or PM administration.  Abreu does not teach a face seal blister package, a gang run blister package, a mock blister package, an interactive blister package or a slide blister package.
MacDonald’s Pharmacy teaches a blister pack (see page one).  MacDonald’s Pharmacy teaches customized blister packs can be prepared for morning, noon, evening and bedtime (see page 2).  MacDonald’s Pharmacy specifically teaches a blister pack with rows for morning (i.e. AM administration) and tea-time administration (i.e. PM administration):
    PNG
    media_image1.png
    434
    775
    media_image1.png
    Greyscale


(see page 1).  MacDonald’s Pharmacy teaches that customized blister packs increase medication adherence (see page 2). MacDonald’s Pharmacy teaches that multiple medications can be placed in a blister pack (see page 1).
Regarding claims 51 and 52, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a blister pack with a first row and at least a second row, wherein the first row is marked for morning, breakfast or AM administration, and at least the second row is marked for evening, dinnertime or PM administration as taught by MacDonald’s Pharmacy for the therapeutic combination of Abreu.  One would be motivated to do so with a reasonable expectation of success to increase medication adherence as taught by MacDonald’s Pharmacy.  Further, while MacDonald’s Pharmacy teaches the same printed matter as instantly claimed, the Examiner notes that when printed matter is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Regarding claim 53, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a face seal blister (i.e. a flanged blister that is sealed to a backing) as taught by as taught by MacDonald’s Pharmacy for the therapeutic combination of Abreu.  One would be motivated to do so with a reasonable expectation of success to increase medication adherence as taught by MacDonald’s Pharmacy.

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. 
Applicant argues that Abreu, Formiga, and Hector are not prior art.  However that is not found to be persuasive as the priority date of the instant application is that on which it was filed, 12/9/2020. Abrue was published available in September 2020, Formiga was published October 2020, and Hector was published September 2020.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611